DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed with respect to the drawing/specification objections have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth drawing/specification objections have been withdrawn. Please see below for new specification objection pertaining to the Amendment.  
Applicant’s arguments, filed with respect to the claim objections have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth claim objections have been withdrawn.  Please see below for new claim objections pertaining to the Amendment. 
Applicant’s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112 have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth rejections under 35 U.S.C. 112 have been withdrawn.  Please see below for new grounds of rejection under 35 U.S.C 112, necessitated by Amendment.
Applicant's arguments filed with respect to the prior art rejections have been fully considered but they are not persuasive. Applicant is arguing about limitations added to the claims in an amendment, which are addressed in the new grounds of rejection, necessitated by Amendment below.  Examiner further notes that “e.g. series” mode is not currently required by the claim as presented.  Correction of the 112(b) issues may require further search and/or consideration over the currently applied rejection (see additional discussion below).  However, as best the claim can be understood as presented, it is believed that the combination of Durbin et al. and Afeiche et al. meets the claims.  If Applicant believes that discussion to address the 112(b) issues and to ensure that the claims define over Durbin et al. and Afeiche et al.  would be helpful, Applicant is encouraged to schedule an interview with the Examiner using the contact information below.  

Drawings
The drawings were received on 6 April 2022.  These drawings are accepted by the Examiner.

Specification
The disclosure is objected to because of the following informalities: Amended paragraph [0043] includes “c common” in the penultimate line.  This appears to be in error for “common”.  
Appropriate correction is required.

Claim Objections
Claim 15 is objected to because of the following informalities: “air cycle machine system” appears to be in error for “system”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite the limitation “wherein in the second mode fluid leaving the first turbine passes through the first load cooling heat exchanger before it reaches the second turbine”.  There is insufficient antecedent basis for “the second mode” and the limitation cannot be properly understood as presented.  Examiner has attempted to apply prior art to the claim as best it could be understood as presented.  It appears that Applicant should relate “a mode” or “second mode” back to open or closed position.  This change may necessitate further search and/or consideration.  Claims 2 and 4-18 are rejected insofar as they are dependent on claim 1 or incorporate claim 1, and therefore include the same error(s). 
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 has been amended to recite the limitations “wherein the instructions cause the controller to move the first and second valve to the closed position and the second valve to the second closed position coincidently with one another”.  Limitation “and the second valve to the second closed position” lacks appropriate antecedent basis.  It appears that Applicant intended to cancel that portion of the claim.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durbin et al. (US 2015/0166187: previously cited) in view of Afeiche et al. (US 6,381,969: previously cited).
Regarding claim 1, Durbin et al. discloses an air cycle machine, comprising: 
a compressor in fluid communication with an output conduit (see at least Figure 3, compressor #72 in fluid communication with air duct #53 leading to cabin #14); 
a first turbine operably connected to the compressor and fluidly coupling the compressor with the output conduit (see at least Figure 3, turbine #T1);
a first valve (see at least Figure 3, PTV valve #86a);  
a second turbine operably connected to the compressor and fluidly coupling the compressor with the output conduit (see at least Figure 3, turbine #T2).
Durbin et al. does not disclose a first load cooling heat exchanger fluidly coupled to an output of the first turbine and between the first turbine and the valve, though Durbin et al. does contemplate additional heat exchangers (see at least paragraph [0046]).
Afeiche et al. teaches another air cycle machine/system comprising a first load cooling heat exchanger fluidly coupled to an output of the first turbine and between the first turbine and first valve (see at least heat exchanger #26 in fluid communication with valve #34 and turbine #24).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the air cycle machine/system of Durbin et al. with a first load cooling heat exchanger fluidly coupled to an output of the first turbine and between the first turbine and the valve, as taught by Afeiche et al., to improve the machine/system of Durbin et al. by allowing the air conditioning pack to be reduced in size while increased in power (see at least column 7, lines 20-54).  
Durbin et al. as modified by Afeiche et al. further discloses wherein the first valve couples the first load cooling heat exchanger to the output conduit (see at least Afeiche et al. heat exchanger #26 in fluid communication with valve #34 and turbine #24 and output conduit #31), wherein the valve has an open position and a closed position (see at least Durbin et al. paragraphs [0061]; [0063]: PTV valve #86a has open and closed positions; see at least Afeiche et al. column 6, lines 44-47: valve #34 has open and closed positions), the first turbine and the second turbine fluidly connected in parallel in the open position (see at least Durbin et al. paragraphs [0063]; [0061]; see also Figure 3, when valve #86a is open turbine #T1 and turbine #T2 are connected in parallel), the first turbine fluidly connected in series with the second turbine between the compressor and the output conduit in the closed position (see at least  Durbin et al. paragraphs [0063]; [0061]; see also Figure 3, when valve #86a is closed turbine #T1 and turbine #T2 are serially connected via check valve duct #134), wherein in the second mode fluid leaving the first turbine passes through the first load cooling heat exchanger before it reaches the second turbine (see at least Afeiche et al. column 6, lines 44-47: a mode exists where fluid leaving the first turbine #24 and heat exchanger #26 prior to flowing through turbine #28).  
Durbin et al. as modified by Afeiche et al. does not disclose, in the same embodiment, that the parallel connection is between the compressor and the output conduit.
However, there are only a finite number of options available for providing connection between components in an air cycle machine/system/method.  In this regard, it is noted that Durbin et al. teaches, in another embodiment, parallel connection of first and second turbines between a compressor and an output conduit via open position of a valve (see at least Figure 5, turbines #T1 and #T2 are connected in parallel between compressor #C1 and output conduit #53 via open position of valve #86a). 
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the air cycle machine/system/method of the embodiment of Durbin et al. with the parallel connection of the two turbines between the compressor and the output conduit, as taught in the other embodiment of Durbin et al. in view of Afeiche et al., since such was a suitable and known provision for connecting components in an air cycle machine/system/method (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of maintaining cooling during pressure decrease by providing cooler low pressure bypass air to the cabin (see paragraph [0081]).

Regarding claim 2, Durbin et al. as modified by Afeiche et al., above, further discloses wherein the valve couples the output conduit to the first turbine through the first load cooling heat exchanger when in the open position (see at least Durbin et al. Figure 3, turbine #T1 provides fluid connection to the output conduit #53 via valve #86a; see at least Afeiche et al. heat exchanger #26 in fluid communication with valve #34 and turbine #24 and output conduit #31 when valve #34 is open) .
Regarding claim 4, Durbin et al. further discloses further comprising a check valve coupling the first turbine to the second turbine (see at least Figure 3, check valve #132).
Regarding claim 5, Durbin et al. further discloses further comprising a compressed air source in fluid communication with the first turbine through the compressor (see at least Figure 3, bleed air source #34).  
Regarding claim 6, Durbin et al. further discloses further comprising a cabin or an overboard duct in fluid communication with the output conduit (see at least Figure 3, cabin #14).
Regarding claim 7, Durbin et al. further shows further comprising: a first turbine compressor drive shaft operably connecting the first turbine to the compressor (see at least Figure 3, ACM drive shaft #78a first half); and a second turbine compressor drive shaft operably connecting the second turbine to the compressor (see at least Figure 3, ACM drive shaft #78a second half).
Regarding claim 8, Durbin et al. further discloses further comprising a second valve (see at least Figure 3, HAV valve #136) connecting the compressor to the second turbine (see at least Figure 3, HAV valve #136 connects compressor #72 to turbine #T2).
Regarding claim 9, Durbin et al. is silent regarding further comprising: a second load cooling heat exchanger fluidly coupling the second turbine to the output conduit, though Durbin et al. does contemplate additional heat exchangers (see at least paragraph [0046]).
Afeiche et al. further teaches a second load cooling heat exchanger fluidly coupling the second turbine to the output conduit (see at least heat exchanger #19 in fluid communication between output conduit #31 and turbine #28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the air cycle machine/system of Durbin et al. with further comprising: a second load cooling heat exchanger fluidly coupling the second turbine to the output conduit, as taught by Afeiche et al., to improve the machine/system of Durbin et al. by allowing the air conditioning pack to be reduced in size while increased in power (see at least column 7, lines 20-54).  
Regarding claim 10, Durbin et al. further discloses further comprising a secondary heat exchanger fluidly coupling the compressor to the second valve and to the first valve through the first turbine (see at least Figure 3, SHX #94).
Regarding claim 11, Durbin et al. further discloses further comprising a primary heat exchanger fluidly coupled to the compressor and in fluid communication therethrough with the first turbine and the second valve (see at least Figure 3, PHX #92).
Regarding claim 12, Durbin et al. further discloses further comprising: a bypass conduit coupling the first turbine with the second turbine (see at least Figure 3, check valve duct #134); and a manifold fluidly coupling the compressor with the first turbine and the second turbine (see at least Figure 3, conduit #104a), wherein the first valve connects the manifold to the output conduit (see at least PTV valve #86a; paragraphs [0063]; [0061]), and wherein the second valve connects the compressor to the second turbine (see at least Figure 3, HAV valve #136; paragraph [0061]).
Regarding claim 13, Durbin et al. further discloses further comprising a controller operably connected to the valve and having a memory with instructions recorded thereon (see at least paragraphs [0038]-[0039]) that cause the controller to: receive a bleed air pressure measurement (see at least paragraphs [0041]; [0048]); open the valve when the bleed air pressure measurement is below a predetermined bleed air pressure value (see at least paragraphs [0061]; [0041]; [0047]; [0048]: the valve is opened during cruise mode which is a low bleed air pressure condition); and close the valve when the bleed air pressure measurement is above the predetermined bleed air pressure value (see at least paragraphs [0061]; [0041]; [0047]; [0048]: the valve is closed prior to cruise mode which is a higher bleed air pressure condition).

Claims 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durbin et al. (US 2015/0166187) in view of Afeiche et al. (US 6,381,969: previously cited).
Regarding claim 14, Durbin et al. in view of Afeiche et al. discloses a system, comprising: 
an air cycle machine as recited in claim 1 (see at least rejection of claim 1, above), further comprising a second valve (see at least Figure 3,  HAV valve #136) connecting the compressor to the second turbine (see at least Figure 3, HAV valve #136 connects compressor #72 to turbine #T2); 
a compressed air source in fluid communication with the first turbine through the compressor (see at least Figure 3, bleed air source #34); and 
a cabin or overboard duct in fluid communication with the output conduit (see at least Figure 3, cabin #14).
Regarding claim 15, Durbin et al. further discloses wherein the output conduit is coupled to the first turbine by the first valve (see at least Figure 3, turbine #T1 provides fluid connection to the output conduit #53 via valve #86a), wherein the compressor is coupled to the output conduit by the second turbine (see at least Figure 3, turbine #T2 provides fluid connection to the output conduit #53 from compressor #72), and further comprising a check valve coupling the first turbine to the second turbine (see at least Figure 3, check valve #132).
Regarding claim 16, Durbin et al. further discloses further comprising: 
a controller operably connected to the first valve and the second valve, the controller including a memory having instructions recorded thereon (see at least paragraphs [0038]-[0039]) that cause the controller to: 
receive a bleed air pressure measurement (see at least paragraphs [0041]; [0048]);
open the first valve when the bleed air pressure measurement is below a predetermined bleed air pressure value by moving the first valve to an open position (see at least paragraphs [0061]; [0041]; [0047]; [0048]: valve #86a is opened during cruise mode which is a low bleed air pressure condition); 
open the second valve when the bleed air pressure measurement is below the predetermined bleed air pressure value by moving the second valve to an open position (see at least paragraphs [0061]; [0041]; [0047]; [0048]: valve #136 is opened during cruise mode which is a low bleed air pressure condition); 
close the first valve when the bleed air pressure measurement is above the predetermined bleed air pressure value by moving the first valve to a closed position (see at least paragraphs [0061]; [0041]; [0047]; [0048]: valve #86a is closed prior to cruise mode which is a higher bleed air pressure condition); and 
close the second valve when the bleed air pressure measurement is above the predetermined bleed air pressure value by moving the second valve to a valve closed position (see at least paragraphs [0061]; [0041]; [0047]; [0048]: valve #136 is closed prior to cruise mode which is a higher bleed air pressure condition).
Regarding claim 17, Durbin et al. further discloses wherein the instructions cause the controller to move the first and second valve to the closed position and second valve closed position coincidently with one another (see at least paragraphs [0061]; [0064]).
Regarding claim 18, Durbin et al. further discloses wherein the instructions cause the controller to move the first and second valves to the open position coincidently with one another (see at least paragraphs [0061]; [0064])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763